                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    ANTHONY FARRIER                                           CIVIL ACTION

    VERSUS                                                       NO. 17-7955

    DARREL VANNOY                                           SECTION “R” (1)


                                    ORDER

       The Court has reviewed de novo the petition for habeas corpus,1 the

record,   the   applicable   law,   the   Magistrate   Judge’s   Report    and

Recommendation,2 and petitioner’s objections.3         The Magistrate Judge

correctly determined that petitioner failed to demonstrate that the state

court decisions rejecting his ineffective assistance of counsel claim were

contrary to, or involved an unreasonable application of, clearly established

federal law. 4 Petitioner’s objections simply rehash arguments made before

the Magistrate Judge and are without merit. Accordingly, the Court adopts

the Magistrate Judge’s Report and Recommendation as its opinion herein.

       Rule 11 of the Rules Governing Section 2254 Proceedings provides that

“[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. Before entering the final order,


1      R. Doc. 4.
2      R. Doc. 18.
3      R. Doc. 19; R. Doc. 20.
4      R. Doc. 18 at 24.
the court may direct the parties to submit arguments on whether a certificate

should issue.” Rules Governing Section 2254 Proceedings, Rule 11(a). A

court may issue a certificate of appealability only if the petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2); Rules Governing Section 2254 Proceedings, Rule 11(a) (noting

that § 2253(c)(2) supplies the controlling standard).         The “controlling

standard” for a certificate of appealability requires the petitioner to show

“that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the

issues presented [are] ‘adequate to deserve encouragement to proceed

further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

      Petitioner has failed to meet this standard.        Accordingly, IT IS

ORDERED that the petition for habeas corpus is DISMISSED WITH

PREJUDICE. The court will not issue a certificate of appealability.



       New Orleans, Louisiana, this _____
                                     19th day of December, 2018.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      2
